NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “responsive to the noise correlation statistic not meeting the predefined condition, the step of estimating an inter sensor signal model is based on a constrained noise correlation statistic derived from the noise correlation statistic”.
Regarding claim 18, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “responsive to the noise correlation statistic not meeting the predefined condition, the inter sensor signal model estimator is configured to estimate the inter sensor signal model based on a constrained noise correlation statistic derived from the noise correlation statistic.”.
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of:
Alderson (US 9319781) provides a device with a noise canceling circuit that adaptively generates an anti-noise signal from a reference microphone signal and injects the anti-noise signal to cancel ambient audio sounds (see especially Fig. 3A).
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW H BAKER/Primary Examiner, Art Unit 2659